EXHIBIT 10.28

DISCOVERY PERFORMANCE EQUITY PROGRAM

CASH-SETTLED STOCK APPRECIATION RIGHT AGREEMENT FOR EMPLOYEES

Discovery Communications, Inc. (the “Company”) has granted you a stock
appreciation right (the “SAR”) under the Discovery Communications, Inc. 2005
Incentive Plan (As Amended and Restated) (the “Plan”). The Company’s general
program to offer equity and equity-type awards to eligible employees is referred
to as the “Performance Equity Program” (or “PEP”). The SAR lets you receive a
cash amount equivalent to the appreciation in value, if any, at the time of
exercise of a specified number of shares of the Company’s Series A common stock
(the “SAR Shares”) over a specified measurement price per share (the “Base
Price”).

The individualized communication you received (the “Cover Letter”) provides the
details for your SAR. It specifies the number of SAR Shares, the Base Price, the
Date of Grant, the schedule for exercisability, and the latest date the SAR will
expire (the “Term Expiration Date”).

The SAR is subject in all respects to the applicable provisions of the Plan.
This Grant Agreement does not cover all of the rules that apply to the SAR under
the Plan; please refer to the Plan document. Capitalized terms are defined
either further below in this grant agreement (the “Grant Agreement”) or in the
Plan. If you are located in a country other than the United States, you are also
receiving an International Addendum to this Grant Agreement (the “International
Addendum”). You are required to sign a copy of the International Addendum in
addition to accepting this Grant Agreement electronically. The International
Addendum is incorporated into the Grant Agreement by reference and supplements
the terms of this Grant Agreement and future grants to you under the Plan.

 

 

The Plan document is available on the Fidelity website. The Prospectus for the
Plan and the Company’s S-4, Annual Report on Form 10-K, and other filings the
Company makes with the Securities and Exchange Commission are available for your
review on the Company’s web site. You may also obtain paper copies of these
documents upon request to the Company’s HR department.

Neither the Company nor anyone else is making any representations or promises
regarding the duration of your service, exercisability of the SAR, the value of
the Company’s stock or of this SAR, or the Company’s prospects. The Company is
not providing any advice regarding tax consequences to you or regarding your
decisions regarding the SAR; you agree to rely only upon your own personal
advisors.

NO ONE MAY SELL, TRANSFER, OR DISTRIBUTE THE SAR WITHOUT AN EFFECTIVE
REGISTRATION STATEMENT RELATING THERETO OR AN OPINION OF COUNSEL SATISFACTORY TO
DISCOVERY COMMUNICATIONS, INC. OR OTHER INFORMATION AND REPRESENTATIONS
SATISFACTORY TO IT THAT SUCH REGISTRATION IS NOT REQUIRED.

 

 



--------------------------------------------------------------------------------

In addition to the Plan’s terms and restrictions, the following terms and
restrictions apply:

 

SAR Exercisability    While your SAR remains in effect under the SAR Expiration
section, you may exercise any exercisable portions of the SAR (and receive the
applicable appreciation in value) under the timing rules of this section.    The
SAR will become exercisable on the schedule provided in the Cover Letter to this
Grant Agreement, assuming you remain employed (or serve as a member of the
Company’s board of directors) through each Exercisability Date. Any fractional
shares will be carried forward to the following Exercisability Date, unless the
Committee selects a different treatment. For purposes of this Grant Agreement,
employment with the Company will include employment with any Subsidiary whose
employees are then eligible to receive Awards under the Plan (provided that a
later transfer of employment to an ineligible Subsidiary will not terminate
employment unless the Committee determines otherwise).    Exercisability will
accelerate fully on your Retirement, or, while employed, your Disability or
death. If the Company terminates your employment without Cause during a calendar
year before the SAR is fully exercisable, the SAR will remain or become
exercisable as though you remained working through any Exercisability Dates
occurring during the 90 days after the date of termination. (“Cause” has the
meaning provided in Section 11.2(b) of the Plan. “Retirement” means your
employment ends for any reason other than Cause at a point at which you are at
least age 60 and have been employed by the Company, any of its subsidiaries, or
Discovery Communications, LLC for at least five years, where your period of
service is determined using the Company’s Prior Employment Service Policy or a
successor policy chosen by the Committee. Acceleration upon Retirement does not
apply in countries subject to the EU Directive on Discrimination.)

Change in Control

  

Notwithstanding the Plan’s provisions, if an Approved Transaction, Control
Purchase, or Board Change (each a “Change in Control”) occurs while you remain
employed by the Company, the SAR will only have accelerated exercisability as a
result of the Change in Control if (i) within 12 months after the Change in
Control, (x) your employment is terminated without Cause or (y) you resign for
Good Reason and (ii) with respect to any Approved Transaction, the transaction
actually closes and the qualifying separation from employment occurs within 12
months after the closing date.

  

“Good Reason” has the meaning provided in your employment agreement with the
Company or, if no such agreement is in effect after a Change in Control, any of
the following events without your consent and as measured against the status in
effect at the Change in Control (unless you have subsequently consented to a
different status): (a) a required relocation of your principal place of
employment that results in an increase in commuting distance of at least 50
miles, (b) a job level reduction of at least two levels, or (c) a reduction in
base salary, provided however, that you must provide the Company with written
notice of the existence of the event constituting Good Reason within 45 days of
your knowledge of any such event having occurred and allow the Company 30 days
to cure the same. If the Company so cures the change, you will not have a basis
for terminating your employment for Good Reason with respect to such cured
change. If such event is not cured within such 30 day period, you may make your
resignation effective at the end of such 30 day period. Unless the Committee
determines otherwise, Good Reason provides an acceleration only for resignations
during the 12 month period following a Change in Control.

 

Page 2



--------------------------------------------------------------------------------

  

The Committee reserves its ability under Section 11.1(b) of the Plan to vary
this treatment if the Committee determines there is an equitable substitution or
replacement award in connection with a Change in Control.

SAR Expiration    You cannot exercise the SAR after it has expired. The SAR will
expire no later than the close of business on the Term Expiration Date.
Unexercisable portions of the SAR expire immediately when you cease to be
employed (unless you are concurrently remaining or becoming a member of the
Board). Exercisable portions of the SAR remain exercisable until the first to
occur of the following, each as defined further in the Plan or the Grant
Agreement, and then immediately expire:   

•      Immediately upon termination of employment for Cause

  

•      The 30th day after your employment (or directorship) ends if you resign
other than on Retirement

  

•      The 90th day after your employment (or directorship) ends if the Company
terminates your employment without Cause (even if then eligible for Retirement,
except as the Committee otherwise provides)

  

•      For death, Disability, or Retirement, the first anniversary of the date
employment ends

  

•      The Term Expiration Date

   If you die during the 30 or 90 day period after your employment ends (on a
termination without Cause or a resignation), the period for exercise will be
extended until the first anniversary of the date your employment ended, subject
to the Term Expiration Date.    The Committee can override the expiration
provisions of this Grant Agreement. Method of Exercise    Subject to this Grant
Agreement and the Plan, you may exercise the SAR only by providing a written
notice (or notice through another previously approved method, which could
include a web-based or voice- or e-mail system) to the Secretary of the Company
or to whomever the Committee designates, received on or before the date the SAR
expires. Each such notice must satisfy whatever then-current procedures apply to
that SAR and must contain such representations (statements from you about your
situation) as the Company requires. Withholding    The Company will reduce the
cash to be issued to you in connection with any exercise of the SAR by an amount
that would equal all taxes (for example, in the U.S., Federal, state, and local
taxes) required to be withheld (at their minimum withholding levels). If a
fractional share remains after the required withholding, the Company will pay
you the value of the fraction in cash. Compliance with Law    You may not
exercise the SAR if such exercise would violate any applicable Federal or state
securities laws or other laws or regulations.

 

Page 3



--------------------------------------------------------------------------------

Clawback    If the Company’s Board of Directors or its Compensation Committee
(the “Committee”) determines, in its sole discretion, that you engaged in fraud
or misconduct as a result of which or in connection with which the Company is
required to or decides to restate its financials, the Committee may, in its sole
discretion, impose any or all of the following, to which you agree by accepting
this Grant Agreement:   

Immediate expiration of the SAR, whether vested or not, if granted within the
first 12 months after issuance or filing of any financial statement that is
being restated (the “Recovery Measurement Period”); and

  

As to any exercised portion of the SAR (to the extent, during the Recovery
Measurement Period, the SAR is granted, vests, is exercised, or the purchased
shares are sold), prompt payment to the Company of any SAR Gain. For purposes of
this Agreement, the “SAR Gain” per share you received on exercise of SARs is the
spread between closing price on the date of exercise and the Base Price (i.e.,
the cash you received and the withholdings paid on your behalf).

   This remedy is in addition to any other remedies that the Company may have
available in law or equity.    Payment is due in cash or cash equivalents within
10 days after the Committee provides notice to you that it is enforcing this
clawback. Payment will be calculated on a gross basis, without reduction for
taxes. Additional Conditions to Exercise    The Company may postpone any
exercise for so long as the Company determines to be advisable to satisfy the
following:   

its completing or amending any securities registration or its or your satisfying
any exemption from registration under any Federal or state law, rule, or
regulation;

  

its receiving proof it considers satisfactory that a person seeking to exercise
the SAR after your death is entitled to do so;

  

your complying with any requests for representations under the Plan; and

  

your complying with any Federal, state, or local tax withholding obligations.

No Effect on Employment or Other Relationship    Nothing in this Grant Agreement
restricts the Company’s rights or those of any of its affiliates to terminate
your employment or other relationship at any time and for any or no reason. The
termination of employment or other relationship, whether by the Company or any
of its affiliates or otherwise, and regardless of the reason for such
termination, has the consequences provided for under the Plan and any applicable
employment or severance agreement or plan. No Effect on Running Business    You
understand and agree that the existence of the SAR will not affect in any way
the right or power of the Company or its stockholders to make or authorize any
adjustments, recapitalizations, reorganizations, or other changes in the
Company’s capital structure or its business, or any merger or consolidation of
the Company, or any issuance of bonds, debentures, preferred or other stock,
with preference ahead of or convertible into, or otherwise affecting the
Company’s common stock or the rights thereof, or the dissolution or liquidation
of the Company, or any sale or transfer of all or any part of its assets or
business, or any other corporate act or proceeding, whether or not of a similar
character to those described above.

 

Page 4



--------------------------------------------------------------------------------

Governing Law    The laws of the State of Delaware will govern all matters
relating to the SAR, without regard to the principles of conflict of laws.
Notices    Any notice you give to the Company must follow the procedures then in
effect. If no other procedures apply, you must send your notice in writing by
hand or by mail to the office of the Company’s Secretary (or to the Chair of the
Committee if you are then serving as the sole Secretary). If mailed, you should
address it to the Company’s Secretary (or the Chair of the Committee) at the
Company’s then corporate headquarters, unless the Company directs recipients to
send notices to another corporate department or to a third party administrator
or specifies another method of transmitting notice. The Company and the
Committee will address any notices to you using its standard electronic
communications methods or at your office or home address as reflected on the
Company’s personnel or other business records. You and the Company may change
the address for notice by like notice to the other, and the Company can also
change the address for notice by general announcements to recipients. Amendment
   Subject to any required action by the Board or the stockholders of the
Company, the Company may cancel the SAR and provide a new Award in its place,
provided that the Award so replaced will satisfy all of the requirements of the
Plan as of the date such new Award is made and no such action will adversely
affect the SAR to the extent then exercisable. Plan Governs    Wherever a
conflict may arise between the terms of this Grant Agreement and the terms of
the Plan, the terms of the Plan will control. The Committee may adjust the
number of SAR Shares and the Base Price and other terms of the SAR from time to
time as the Plan provides.

 

Page 5